Citation Nr: 1029923	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer (DRO) sitting 
at the RO in March 2007; a transcript of the hearing is 
associated with the claims file.  

The Board observes that, following the issuance of the July 2007 
supplemental statement of the case, the Veteran submitted 
additional evidence consisting of a June 2009 decision from the 
Social Security Administration (SSA) in July 2010.  He did not 
waive agency of original jurisdiction (AOJ) consideration of such 
evidence.  38 C.F.R. § 20.1304 (2009).  As the Veteran's claim is 
being remanded, the AOJ will have an opportunity to review the 
newly received documents such that no prejudice results to the 
Veteran in the Board considering such evidence for the limited 
purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Prior to consideration of the Veteran's claim for nonservice-
connected pension benefits, the Board finds that a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide his claim so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  

At his March 2007 DRO hearing and in documents of record, the 
Veteran contends that he is unemployable by reason of physical 
and mental disabilities.  As such, he alleges that he is entitled 
to nonservice-connected pension benefits.

Basic entitlement to nonservice-connected pension benefits exists 
if (i) the Veteran served in the active military, naval or air 
service for 90 days or more during a period of war; (ii) is 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct; and 
(iii) meets the net worth requirements under 38 C.F.R. § 3.274, 
and does not have an annual income in excess of the Maximum 
Annual Pension Rate (MAPR), as specified in 38 C.F.R. 
§ 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).  A 
Veteran is considered permanently and totally disabled if the 
Veteran is disabled, as determined by the Commissioner of Social 
Security for purposes of any benefits administered by the 
Commissioner.  38 C.F.R. 
§ 3.3(a)(3)(vi)(B)(2).  

In this regard, the Board observes that the Veteran served during 
the Vietnam era, which is considered a period of war.  38 C.F.R. 
§ 3.2.  Additionally, the Veteran submitted a June 2009 SSA 
decision awarding him disability benefits as of June 6, 2007, 
based on his depression and posttraumatic stress disorder.  In 
this regard, the Board finds that a remand is necessary in order 
to obtain any additional documentation pertinent to the Veteran's 
claim for SSA benefits, to include any medical records relied 
upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992) (where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA).

As the Veteran has been awarded SSA disability benefits, he is 
considered permanently and totally disabled for VA pension 
purposes.  Eligibility for nonservice-connected pension also 
requires that the Veteran meet the net worth requirements under 
38 C.F.R. § 3.274 and that he not have an annual income in excess 
of the applicable MAPR as specified in 38 C.F.R. § 3.23.  
However, the Board finds that there insufficient evidence to 
determine whether the Veteran meets the net worth requirements 
under 38 C.F.R. § 3.274, and has an annual income in excess of 
the applicable MAPR,  Moreover, since the Veteran filed his claim 
for nonservice-connected pension benefits in December 2004, he 
has been awarded SSA disability benefits, providing a new source 
of income.  Therefore, on remand, the Veteran should be requested 
to provide current income verification.   

Additionally, as indicated in the Introduction, following the 
issuance of the July 2007 supplemental statement of the case, the 
Veteran submitted additional evidence without a waiver of AOJ 
consideration.  Therefore, in readjudicating the Veteran's 
claims, the entirety of the evidence of record, to include any 
evidence received since the July 2007 supplemental statement of 
the case, should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning 
that claim, should be obtained from SSA and 
associated with the claims file.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide a 
detailed summary of his current household 
income and expenses and for the intervening 
years since he filed his original claim for 
nonservice-connected VA pension benefits in 
December 2004.  In this regard, he should be 
requested to provide Improved Pension 
Eligibility Verification Report(s) for 
purposes of providing this information.  The 
Veteran should specifically identify all 
income sources, to include SSA benefits, and 
all medical expenses.

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence, to 
include evidence received since the issuance 
of the July 2007 supplemental statement of 
the case.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeal or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

